Citation Nr: 1312550	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-43 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the April 6, 2010, decision of the Board of Veterans' Appeals (Board), which denied entitlement to service connection for coronary artery disease (CAD) status post coronary bypass graft, a brain aneurysm due to head injury, memory loss due to head injury, right ear hearing loss and posttraumatic stress disorder (PTSD); and increased disability ratings for a right eyebrow scar, rated as 10 percent disabling, and a left knee scar, rated as noncompensable.  


REPRESENTATION

Moving Party represented by:  Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The moving party is a veteran who served on active duty from February 1976 to March 1976, and from March 1980 to January 1982.

This matter comes before the Board as an original action on the motion of the moving party to reverse or revise, on the basis of CUE, a Board decision promulgated on April 6, 2010, in which the Board denied a claim for entitlement to service connection for CAD status post coronary bypass graft, a brain aneurysm due to head injury, memory loss due to head injury, right ear hearing loss and PTSD, increased disability ratings for a right eyebrow scar, rated as 10 percent disabling, and a left knee scar, rated as noncompensable.  


FINDING OF FACT

The April 6, 2010, Board decision was supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were incorrectly applied.


CONCLUSION OF LAW

CUE is not shown in the April 6, 2010, Board decision.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400- 20.1411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  In part, the VCAA specifically provides that VA is required to make reasonable efforts to obtain relevant governmental and private records that the claimant adequately identifies to VA and authorizes VA to obtain.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held in part that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions."  See Livesay, 15 Vet. App. at 179.  It was observed that CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging such error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE motions.

Based on the precedential decision of the Court in Livesay, the Board concludes that the moving party's CUE claim is not subject to the provisions of the VCAA.  The Board notes that the moving party and his representative have been accorded sufficient opportunity to present his contentions.  There is no indication that they have further argument to present.

Merits of the Claim

The moving party asserts that there was CUE in the April 6, 2010, Board decision denying entitlement to service connection for CAD status post coronary bypass graft, a brain aneurysm due to head injury, memory loss due to head injury, right ear hearing loss and PTSD, and increased disability ratings for a right eyebrow scar, rated as 10 percent disabling, and a left knee scar, rated as noncompensable.

Review of the record reflects that the moving party did not appeal the April 6, 2010, Board decision.  Accordingly, it became final.  See 38 C.F.R. § 20.1100(a). There are two exceptions to the rule of finality of VA decisions, i.e., challenges based on CUE in a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108 ).  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Damrel, supra; Russell, supra.

The Board has original jurisdiction to consider motions for revision of prior Board decisions.  Motions should be filed at the Board, but requests filed elsewhere within VA and transmitted to the Board shall be treated as if filed at the Board.  38 C.F.R. § 20.1404(c), (d).  The regulations codify the current requirements for a CUE motion that the Court has defined for motions of CUE in Board decisions as: 

1.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  38 C.F.R. § 20.1403(a). 

2.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a). 

3.  It is an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  38 C.F.R. § 20.1403(c). 

Additionally, 38 C.F.R. § 20.1403(d) gives examples of situations that are not CUE.  CUE is not a: 

1.  Changed medical diagnosis.  38 C.F.R. § 20.1403(d). 

2.  Failure to fulfill the duty to assist.  38 C.F.R. § 20.1403(d). 

3.  Disagreement as to how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d). 

4.  Change in interpretation of a statute or regulation.  38 C.F.R. § 20.1403(d). 

38 C.F.R. § 20.1403(c) also indicates that, where it is not absolutely clear that a different result would have ensued, but for the error, the error complained of cannot be CUE.  No new evidence will be considered, 38 C.F.R. § 20.1405(b), and the law precludes remands or other referral for the purpose of deciding the motion.  38 U.S.C.A. § 7111(e). 

The Board's consideration of a CUE motion must be based on the record that existed when the prior decision was made, 38 C.F.R. § 20.1403(b), unless the Board decision was decided on or after July 21, 1992.  In those cases, the record technically includes matter possessed by VA not later than 90 days before the file was transferred to the Board, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b)(2). 

To warrant revision of a Board decision on the grounds of CUE there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c). 

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) are inapplicable in CUE.  38 C.F.R. § 20.1411(a).  In fact, the movant bears the burden of presenting specific allegations of error that would amount to CUE.  Thus, for a moving party to make a successful CUE showing is an extremely difficult burden.

In this case, the moving party has put essentially two arguments of alleged error which occurred in the Board's April 2010 decision.  First, the party contends that he sent proof that he has service connected PTSD with alcohol abuse.  Second, the moving party contends that he sent proof that he is totally disabled.  Together with his motion, the Veteran submitted an April 16, 2010, decision by the Social Security Administration (SSA) wherein he was found to be disabled due to ischemic heart disease, degenerative joint disease, and PTSD with Alcohol addiction in remission.  

At the outset, the Board notes that the Veteran has not raised any claims of error as to the issues of entitlement to service connection for CAD status post coronary bypass graft, a brain aneurysm due to head injury, memory loss due to head injury and right ear hearing loss.  As the Veteran has not raised any errors with regards to these issues, the Board finds that a proper CUE claim with regards to these issues has not been raised.  To the extent that the Veteran has alleged that he submitted evidence that he is totally disabled, the Board will consider that to be an allegation of error with regards to the issues of entitlement to an increased disability rating for a right eyebrow scar, rated as 10 percent disabling, and a left knee scar, rated as noncompensable.  

The Board notes that the Veteran's arguments amount to a disagreement in the way in which the facts were interpreted or weighed which is, by regulation, not a proper CUE claim.  See 38 C.F.R. § 20.1403(d).  The Veteran appears to be disagreeing with the Board's finding that his PTSD is not due to service, and that his right eyebrow scar and left knee scar do not warrant a higher disability rating.  However, a disagreement with the outcome of the Board's decision does not amount to a proper and valid CUE claim.  As noted above, in order for CUE to granted, an error must have occurred which is undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Here, it is significant that the moving party does not point to these alleged errors to establish that the benefit sought on appeal would have been granted but for these errors.  Rather, he has not provided any specific allegations of error and has simply, in essence, disagreed with the Board's decision.  

The Board acknowledges that the Veteran submitted proof that he had been awarded SSA disability just ten days after the Board's decision.  Moreover, the record reflects that the Board was aware that the Veteran had filed a claim for SSA disability benefits.  Indeed, in an August 2008 statement, the Veteran stated he was awaiting a decision by the SSA.  However, it is well established that a failure to comply with VA's duty to assist by failing to either obtain relevant treatment records or to obtain a medical opinion or examination cannot constitute CUE because such a breach creates only an incomplete rather than an incorrect record.  Cook v. Principi, 318 F. 3d 1334   (Fed. Cir. 2002); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994).  A failure to fulfill the duty to assist, is not considered CUE.  38 C.F.R. § 20.1403(d).  The Veteran has not stated how the SSA records would have changed the outcome of the claim.  He merely stated he has been found to be totally disabled.  However, the right eyebrow and left knee scars were not a part of the SSA claim or decision.  Moreover, while PTSD was considered as part of the SSA decision, the Veteran has not stated how the SSA records would have manifestly changed the outcome of the Board's decision at the time it was made.  Therefore, a proper CUE claim has not been raised.  

Finally, while the Veteran has not argued that the SSA records should have been obtained, the Board notes that the law only provides for the Board to rule on the merits of a motion for CUE in the form of a grant or denial, and precludes remands as the consequence of a finding of CUE.  38 U.S.C.A. § 7111(e); 38 C.F.R. 
§ 20.1405(e).  Therefore, remanding the CUE claim to obtain the SSA records is not an option.  

For the reasons noted above, the Board must conclude that the criteria for a finding of CUE in the April 6, 2010, Board decision have not been met as a disagreement as to how the facts were weighed or evaluated, and a failure in the duty to assist can never rise to the level of CUE. 



ORDER

The motion asserting that there was clear and unmistakable error in the April 6, 2010, rating decision that denied entitlement to service connection for CAD status post coronary bypass graft, a brain aneurysm due to head injury, memory loss due to head injury, right ear hearing loss and posttraumatic stress disorder PTSD, and s increased disability ratings for a right eyebrow scar, rated as 10 percent disabling, and a left knee scar, rated as noncompensable, is denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


